Case 1:20-cv-01057-RM-SKC Document 25 Filed 05/18/20 USDC Colorado Page 1 of 19




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-01057-RM-SKC

  ROBERT STEPHEN KRAMER,
  TIMOTHY GOODRICH,
  NOLTE MEHNERT, and
  DONALD WAYNE LANG, each individually
  and on behalf of all others similarly situated

         Plaintiffs,

                 v.

  ALTERRA MOUNTAIN COMPANY and
  IKON PASS INC.,

         Defendants.


                       FIRST AMENDED CLASS ACTION COMPLAINT


                                             Introduction

         1.      Defendants Alterra Mountain Company and its fully-owned subsidiary Ikon Pass

  Inc. sell Ikon season ski passes. Ikon passes entitle purchasers to: “unlimited access” at listed ski

  resorts in Colorado (e.g., Winter Park), California (e.g., Mammoth Mountain), and throughout

  the United States and Canada; a set number of days of skiing at additional resorts; and other

  associated benefits. These promised benefits last throughout the entire ski season.

         2.      Plaintiffs and hundreds of thousands of other skiers purchased Ikon passes for the

  2019-2020 season. In mid-March, with months left in the ski season, ski resorts covered by the

  Ikon pass closed early. Ikon pass holders did not receive the benefits that they paid for.

         3.      Despite not providing the promised skiing access, Defendants did not offer a

  refund (or even partial refund) on passes. Instead, Defendants kept all of skiers’ money. With
Case 1:20-cv-01057-RM-SKC Document 25 Filed 05/18/20 USDC Colorado Page 2 of 19




  hundreds of thousands of pass holders, this amounts to tens of millions (or more) in unjust

  profits.

             4.    Plaintiffs bring this case on behalf of themselves and the hundreds of thousands of

  skiers who purchased Ikon ski passes for the 2019-2020 ski season, but did not get the full

  benefits they paid for. Plaintiffs seek fair and reasonable compensation for Ikon pass holders.

                                                 Parties

             5.    Plaintiff Robert Stephen Kramer is an individual domiciled in Villa Park,

  California.

             6.    Plaintiff Timothy Goodrich is an individual domiciled in Torrance, California.

             7.    Plaintiff Nolte Mehnert is an individual domiciled in Denver, Colorado.

             8.    Plaintiff Donald Wayne Lang is an individual domiciled in Pacifica, California.

             9.    The proposed class includes residents of Colorado, California, and other states.

             10.   Defendant Alterra Mountain Company (“Alterra”) is a Delaware corporation with

  its headquarters and principal place of business at 3501 Wazee St., Denver, Colorado 80216.

  Alterra owns ski resorts in Colorado, California, and around North America.

             11.   Defendant Ikon Pass, Inc. is a Delaware Corporation with its headquarters and

  principal place of business at 3501 Wazee St., Denver, Colorado 80216. Ikon Pass, Inc. is a

  fully-owned subsidiary of Alterra.

                                        Jurisdiction and Venue

             12.   This Court has jurisdiction under 28 U.S.C. § 1332(d)(2). This matter in

  controversy exceeds the sum or value of $5,000,000, exclusive of interest and costs, and is a

  class action in which one or more members of the proposed class are citizens of a state different

  from any one of the Defendants.



                                                    2
Case 1:20-cv-01057-RM-SKC Document 25 Filed 05/18/20 USDC Colorado Page 3 of 19




         13.     Venue is proper under 28 U.S.C. § 1391(b)(1) & (2), because Defendants reside in

  the District of Colorado. In addition, a substantial part of the Defendants’ conduct giving rise to

  the claims occurred in the District of Colorado.

                                                 Facts

         14.     For the 2019-2020 ski season, Defendants offered Ikon season passes for sale to

  the general public on Defendants’ website: www.ikonpass.com.

         15.     Defendants offered two primary versions of the Ikon pass: the “Ikon Pass” and the

  “Ikon Base Pass.”

         16.     The essential terms of each offer were prominently displayed on the

  www.ikonpass.com website, including the “shop passes” pages. The “shop passes” pages for the

  2019-2020 season are partially still available on the website. For example, for the Ikon Pass:




                   https://www.ikonpass.com/en/shop-passes/ikon-pass-2019-2020




                                                     3
Case 1:20-cv-01057-RM-SKC Document 25 Filed 05/18/20 USDC Colorado Page 4 of 19




                https://www.ikonpass.com/en/shop-passes/ikon-pass-2019-2020

        17.   And for the Ikon Base Pass:




              https://www.ikonpass.com/en/shop-passes/ikon-base-pass-2019-2020




                                             4
Case 1:20-cv-01057-RM-SKC Document 25 Filed 05/18/20 USDC Colorado Page 5 of 19




               https://www.ikonpass.com/en/shop-passes/ikon-base-pass-2019-2020

         18.    Pricing terms for 2019-2020 season passes are no longer displayed on the website.

  Below are further examples of the layout for next season (2020-2021), which includes pricing

  terms. Although the layout may have differed and the prices were different, the pricing was also

  prominently displayed at all times when the 2019-2020 season pass was on sale and class

  members purchased their passes. (The 4-day pass was not offered for the 2019-2020 season).




                                                 5
Case 1:20-cv-01057-RM-SKC Document 25 Filed 05/18/20 USDC Colorado Page 6 of 19




                         https://www.ikonpass.com/en/shop-passes




               https://www.ikonpass.com/en/shop-passes/ikon-pass-2020-2021




                                            6
Case 1:20-cv-01057-RM-SKC Document 25 Filed 05/18/20 USDC Colorado Page 7 of 19




                   https://www.ikonpass.com/en/shop-passes/ikon-pass-2020-2021




                   https://www.ikonpass.com/en/shop-passes/ikon-pass-2020-2021

         19.     For the 2019-2020 season, the full price of the Ikon Base Pass was $649. 1 In

  exchange for paying this amount, purchasers would receive “unlimited access” to “ski or ride as

  many days as you want” at 12 resorts (subject to “limited blackout dates at select destinations,”

  which included major ski holidays). Most of these resorts are owned by Alterra. In addition,

  purchasers would receive “up to 5 days” at an additional 28 resorts with “limited blackout dates.”




         1
             As explained below, Alterra offered certain discounts on the full price of its season
  passes, for example a veteran discount. In addition, pass prices increased for later purchasers
  (e.g., for passes purchased after October 2019).

                                                   7
Case 1:20-cv-01057-RM-SKC Document 25 Filed 05/18/20 USDC Colorado Page 8 of 19




           20.       The full price of the Ikon Pass was $949. 2 In exchange, purchasers received

  “unlimited access” to 14 resorts (most owned by Alterra) and “up to 7 days” at an additional 26

  resorts, with “no blackout dates.”

           21.       The website provided the ability to add a pass to a shopping cart and check out.

  When a purchaser of an Ikon pass selected a pass, added it to his or her cart, submitted the

  transaction, and paid for the pass, this constituted acceptance of the offer on the website and

  formed a contract between that purchaser and Defendants.

           22.       Each class member selected and paid for an Ikon pass. This constituted

  acceptance of Defendants’ offer and formed a contract between Defendants and each class

  member.

           23.       Defendant Alterra Mountain Company (“Alterra”) is a party to the contract with

  each class member. Alterra made the offer described above that, when accepted by a class

  member, formed a contract between Alterra and that class member. According to an Alterra

  press release, the Ikon pass is “[b]rought to you by Alterra Mountain Company.” 3

           24.       In addition or in the alternative, Defendant Ikon Pass, Inc. made the offer

  described above while acting as an agent of Alterra. The Ikon pass website appears to be

  operated, at least in part, by Alterra subsidiary Ikon Pass, Inc. For example, the website

  copyright states “Ikon Pass, Inc.” When a pass offer was accepted by a class member, it formed

  a contract between Alterra and that class member. In addition, or in the alternative, when that

  offer was accepted by the purchaser, it formed a contract between Ikon Pass, Inc. and the class

  member.



           2
               Pass prices increased for later purchasers (e.g., for passes purchased after October
  2019).
           3
               https://www.alterramtnco.com/news/2019/02/26/19-20-ikon-pass-launch-release

                                                       8
Case 1:20-cv-01057-RM-SKC Document 25 Filed 05/18/20 USDC Colorado Page 9 of 19




         25.     Plaintiff Robert Stephen Kramer purchased an Ikon Base Pass through the Ikon

  website in April 2019. He paid $619 (applying a $30 renewal discount to the price of $649).

         26.     Plaintiff Timothy Goodrich purchased an Ikon Base Pass through the Ikon

  website in March 2019. As a veteran, he received a military discount of $160. After applying

  this discount to the $649 price, he paid $489.

         27.     Plaintiff Nolte Mehnert purchased an Ikon Base Pass (Young Adult) through the

  Ikon website in November 2019. He paid $639 (the Young Adult price for passes purchased

  after October 2019).

         28.     Plaintiff Donald Wayne Lang purchased an Ikon Base Pass in April 2019. He

  paid $619 (applying a $30 renewal discount to the price of $649).

         29.     On March 14, 2020, Alterra announced that all its North American resorts would

  be closed until further notice and immediately closed each of its resorts. Around the same time,

  other resorts to which Ikon pass holders were promised access also closed.

         30.     The resorts closed well before the end of the ski season. For example, the season

  at Winter Park typically runs into late April or May or later. The season at Mammoth Mountain,

  California typically runs into June or July or later.

         31.     As a result, for a large portion of the ski season, Defendants did not provide pass

  holders with the promised unlimited resort access (or any access).

         32.     Defendants have not offered to return, and have not returned, any portion of

  season pass fees.

                                       Class Action Allegations

                 The proposed class and subclass.

         33.     It is appropriate to include Ikon Pass and Ikon Base Pass purchasers in the same

  class. Both groups formed a substantially similar contract with Defendants. The core benefits of

                                                     9
Case 1:20-cv-01057-RM-SKC Document 25 Filed 05/18/20 USDC Colorado Page 10 of 19




   the Ikon Pass and Base Pass were substantially the same: unlimited access to Ikon resorts, with

   limited additional ski days at other destinations. Both groups allege the same breach, and related

   claims. Both groups seek the same type of relief: compensation for the early termination of pass

   benefits. There are no conflicts of interest between these groups.

          34.     Accordingly, Plaintiffs bring this action on behalf of the proposed class of: all

   individuals who purchased an Ikon Pass (including the Ikon Pass and Ikon Base Pass) for the

   2019-2020 ski season (the “National Class”).

          35.     In addition, for the California Unfair Competition Law claim (alleged below),

   Plaintiffs bring this action on behalf of the proposed class of: all individuals who (a) purchased

   an Ikon Pass (including the Ikon Pass and Ikon Base Pass for the 2019-2020 ski season); and (b)

   who reside in California or purchased an Ikon Pass while in California (the “California

   Subclass”).

          36.     The following people are excluded from the National Class and California

   Subclass: (1) any Judge or Magistrate presiding over this action and the members of their family;

   (2) Defendants, Defendants’ subsidiaries, parents, successors, predecessors, and any entity in

   which the Defendant or its parents have a controlling interest and their current employees,

   officers and directors; (3) persons who properly execute and file a timely request for exclusion

   from the Class; (4) persons whose claims in this matter have been finally adjudicated on the

   merits or otherwise released; (5) Plaintiff’s counsel and Defendants’ counsel; and (6) the legal

   representatives, successors, and assigns of any such excluded persons.




                                                    10
Case 1:20-cv-01057-RM-SKC Document 25 Filed 05/18/20 USDC Colorado Page 11 of 19




                  Numerosity.

          37.     The proposed class contains members so numerous that separate joinder of each

   member of the class is impractical. There are hundreds of thousands of proposed class members.

   Indeed, for the 2018-2019 season, Defendants projected that 250,000 Ikon passes would be sold.

                  Commonality.

          38.     There are questions of law and fact common to the proposed class. Common

   questions of law and fact include, without limitation:

                  i. The terms of the contract formed between Ikon pass holders and Defendants;

                  ii. Whether Defendants breached this contract by failing to provide pass benefits

                      for the duration of the ski season;

                 iii. Damages needed to reasonably compensate pass holders;

                 iv. Whether Defendants were unjustly enriched by keeping all pass fees after

                      providing resort access for only a portion of the ski season;

                  v. The terms of an express warranty provided by Defendants to pass holders, that

                      formed a part of the basis of the bargain.

                 vi. Whether Defendants converted pass holders’ property by retaining pass fees

                      after resorts closures;

                vii. Whether Defendants wrongfully retained money had and received from pass

                      holders by retaining pass fees after resorts closures;

                viii. For the California Subclass, whether Defendants’ refusal to refund pass fees

                      violated California Unfair Competition Law.




                                                    11
Case 1:20-cv-01057-RM-SKC Document 25 Filed 05/18/20 USDC Colorado Page 12 of 19




                    Typicality.

          39.       Plaintiffs’ claims are typical of the proposed class. Like the proposed class,

   Plaintiffs purchased an Ikon pass (a Base Pass) for the 2019-2020 season. Like the proposed

   class, Plaintiffs lost access to Ikon resorts before the end of the ski season and seek reasonable

   compensation for this loss. And as explained above, purchasers of the Base Pass and Ikon Pass

   formed a substantially similar contract with Defendants. The core benefits of the Ikon Pass and

   Base Pass were substantially the same: unlimited access to Ikon resorts, with limited additional

   ski days at other destinations. Plaintiffs allege the same breach, and other claims, as the

   proposed class. Plaintiffs seek the same type of relief: compensation for the early termination of

   pass benefits.

                    Adequacy.

          40.       Plaintiffs will fairly and adequately protect the interests of the proposed class.

   Plaintiffs’ interests are aligned with the interests of the proposed class members: plaintiffs seek

   reasonable compensation for Defendants’ breach and other alleged wrongs. Plaintiffs are

   represented by experienced class counsel who are prepared to vigorously litigate this case

   through judgment and appeal. There are no conflicts of interest between Plaintiffs and the class.

                    Predominance and Superiority.

          41.       The prosecution of separate actions by individual members of the proposed class

   would create a risk of inconsistent or varying adjudication with respect to individual members,

   which would establish incompatible standards for the parties opposing the class. For example,

   individual adjudication would create a risk that breach of the same contract is found for some

   proposed class members, but not others.




                                                      12
Case 1:20-cv-01057-RM-SKC Document 25 Filed 05/18/20 USDC Colorado Page 13 of 19




             42.   Common questions of law and fact predominate over any questions affecting only

   individual members of the proposed class. These common legal and factual questions arise from

   certain central issues which do not vary from class member to class member, and which may be

   determined without reference to the individual circumstances of any particular class member.

   For example, a core liability question is common: whether Defendants breached their contract

   with Ikon pass holders by failing to offer unlimited access to Ikon resorts throughout the ski

   season.

             43.   A class action is superior to all other available methods for the fair and efficient

   adjudication of this litigation because individual litigation of each claim is impractical. It would

   be unduly burdensome to have individual litigation of hundreds of thousands of individual

   claims in separate lawsuits, every one of which would present the issues presented in this

   lawsuit.

             44.   The proposed class is readily ascertainable. The precise number and identity of

   proposed class members can be determined with specificity from Defendants’ sales records.

                                                  Claims

                             Claim 1: Breach of Contract (National Class)

             45.   Plaintiffs allege this claim individually and on behalf of the proposed National

   Class.

             46.   Plaintiffs incorporate the allegations in paragraphs 1 - 44 above.

             47.   A valid contract existed between Plaintiffs and Defendants. The contract, as

   alleged above, entitled Plaintiffs to unlimited access to Ikon resorts throughout the ski season

   (among other benefits).

             48.   Plaintiffs performed all their contractual obligations.



                                                     13
Case 1:20-cv-01057-RM-SKC Document 25 Filed 05/18/20 USDC Colorado Page 14 of 19




            49.   Defendants breached by failing to provide Plaintiffs with access to Ikon resorts,

   for a substantial portion of the ski season.

            50.   Defendants’ breach was the proximate cause, and a substantial factor, in causing

   losses and damage to Plaintiffs.

     Claim 2: Breach of the implied covenant of good faith and fair dealing (National Class)

            51.   Plaintiffs allege this claim individually and on behalf of the proposed National

   Class.

            52.   Plaintiffs incorporate the allegations in paragraphs 1 - 44 above.

            53.   Defendants had an implied duty of good faith and fair dealing to provide access to

   ski resorts throughout the ski season and to return pass fees if pass benefits were terminated

   early.

            54.   Defendants violated this duty by failing to provide resort access, for a substantial

   portion of the season, and by not returning any pass fees.

            55.   Defendants’ breach was the proximate cause, and a substantial factor, in causing

   losses and damage to Plaintiffs.

                             Claim 3: Unjust enrichment (National Class)

            56.   Plaintiffs allege this claim individually and on behalf of the proposed National

   Class.

            57.   Plaintiffs incorporate the allegations in paragraphs 1 - 44 above.

            58.   Defendants received a benefit (Ikon pass fees) at Plaintiffs’ expense.

            59.   It would be unjust for Defendants to retain all pass fees, when Defendants failed

   to provide resort access for a substantial portion of the ski season.




                                                     14
Case 1:20-cv-01057-RM-SKC Document 25 Filed 05/18/20 USDC Colorado Page 15 of 19




            60.      Defendants’ unjust conduct was the proximate cause, and a substantial factor, in

   causing losses and damage to Plaintiffs.

                          Claim 4: Breach of express warranty (National Class)

            61.      Plaintiffs allege this claim individually and on behalf of the proposed National

   Class.

            62.      Plaintiffs incorporate by reference the allegations in paragraphs 1 - 44 above.

            63.      Defendants created an express warranty through affirmative website statements,

   alleged above, that Ikon passes would in fact provide “unlimited access” to resorts throughout

   the ski season.

            64.      This warranty was part of the basis of the bargain. The prominent display of this

   warranty on the website was intended to induce, and did induce, purchasers to rely upon it.

   Plaintiffs relied on this warranty in deciding to purchase an Ikon Pass and would not have

   purchased an Ikon Pass if they had known that Defendants would in fact terminate access to

   resorts with months remaining in the ski season and then keep all pass fees.

            65.      Defendants breached this express warranty by failing to provide access to Ikon

   resorts for a substantial portion of the ski season.

            66.      Defendants’ breach was the proximate cause, and a substantial factor, in causing

   losses and damages to Plaintiffs.

                                   Claim 5: Conversion (National Class)

            67.      Plaintiffs allege this claim individually and on behalf of the proposed National

   Class.

            68.      Plaintiffs incorporate by reference the allegations in paragraphs 1 - 44 above.




                                                      15
Case 1:20-cv-01057-RM-SKC Document 25 Filed 05/18/20 USDC Colorado Page 16 of 19




              69.   After the early closure of resorts and the loss of pass benefits, Plaintiffs had a

   right to the return of pass fees proportional to the benefits and value lost.

              70.   Plaintiffs never authorized Defendants to retain all pass fees after the closure of

   resorts.

              71.   When Defendants retained pass fees after the early closure of resorts, this was an

   intentional, distinct, unauthorized act of dominion or ownership exercised over money rightly

   belonging to Plaintiffs.

              72.   Plaintiffs have, through the filing of this lawsuit or other communications with

   Defendants, demanded the return of wrongfully retained pass fees. In the alternative, it would

   have been futile to do so because Alterra publicly announced that it would not be providing any

   refunds of pass fees.

              73.   Defendants have refused to return pass fees for any pass holder.

              74.   The money that Plaintiffs paid for an Ikon Pass can be traced through Defendants’

   payment systems.

              75.   Defendants’ wrongful retainment of pass fees was a substantial factor and

   proximate cause in causing losses and damages to Plaintiffs.

                           Claim 6: Money had and received (National Class)

              76.   Plaintiffs allege this claim individually and on behalf of the proposed National

   Class.

              77.   Plaintiffs incorporate by reference the allegations in paragraphs 1 - 44 above.

              78.   Defendants received pass fees from Plaintiffs, in exchange for a full ski season of

   pass benefits.




                                                      16
Case 1:20-cv-01057-RM-SKC Document 25 Filed 05/18/20 USDC Colorado Page 17 of 19




           79.     Plaintiffs’ pass fees were intended to be used to benefit Plaintiffs by exchanging

   these fees for resort access.

           80.     When resorts closed early, retained pass fees were no longer used to benefit

   plaintiffs and were not returned.

           81.     Equity and good conscience requires Defendants to return pass fees proportionate

   to lost pass benefits and value.

           82.     Defendants have refused to return any pass fees.

           83.     Defendants’ wrongful retainment of pass fees was a substantial factor and

   proximate cause in causing losses and damages to Plaintiffs.

                 Claim 7: Violation of California Unfair Competition Law, Cal. Bus.
                        & Prof. Code §§ 17200, et seq. (California Subclass)

           84.     Plaintiffs Kramer, Goodrich and Lang (the “California Plaintiffs”) allege this

   claim individually and on behalf of the proposed California Subclass.

           85.     Plaintiffs incorporate by reference the allegations in paragraphs 1 - 44 above.

           86.     California Unfair Competition Law forbids any “unlawful, unfair or fraudulent

   business act or practice.”

           87.     Defendants engaged in “unfair” business acts by retaining all pass fees after the

   early closure of resorts.

           88.     This practice was immoral, unethical, oppressive, unscrupulous or substantially

   injurious to consumers. Defendants took consumers’ money without providing fair value.

           89.     By retaining pass fees, Defendants caused substantial financial injury to the

   California Plaintiffs.

           90.     The harm to consumers greatly outweighs the public utility of Defendants’

   conduct (which is zero).


                                                    17
Case 1:20-cv-01057-RM-SKC Document 25 Filed 05/18/20 USDC Colorado Page 18 of 19




          91.      This injury to pass holders is not outweighed by any countervailing benefits to

   consumers or competition. To the contrary, Defendants’ conduct benefitted only Defendants by

   allowing Defendants to wrongfully retain tens of millions of dollars in pass fees, despite failing

   to provide a full ski season.

          92.      The California Plaintiffs could not have reasonably avoided this injury. There are

   no comparable competing passes offered to the Ikon pass resorts (much less comparable passes

   that refunded pass fees when resorts closed early).

          93.      Defendants’ unfair business practices were a substantial factor and proximate

   cause in causing losses and damages to the California Plaintiffs.

                                               Jury Demand

          Plaintiffs demand a jury trial on all issues so triable.

                                             Prayer for Relief

          Plaintiffs seek the following relief for themselves and for the proposed class:

                a) An order certifying the asserted claims, or issues raised, as a class action;

                b) A judgment in favor of Plaintiffs and the proposed class;

                c) Damages;

                d) Restitution;

                e) Rescission;

                f) Disgorgement, and other just equitable relief;

                g) Pre- and post-judgment interest;

                h) Reasonable attorneys’ fees and costs;

                i) Any additional relief that the Court deems reasonable and just.




                                                      18
Case 1:20-cv-01057-RM-SKC Document 25 Filed 05/18/20 USDC Colorado Page 19 of 19




   May 18, 2020
                                             s/ Jonas Jacobson

                                             Jonas Jacobson
                                             Dovel & Luner, LLP
                                             201 Santa Monica Blvd., Suite 600
                                             Santa Monica, CA 90401
                                             Telephone: (310) 656-7066
                                             Fax: 310-656-7069
                                             E-mail: jonas@dovel.com
                                             Counsel for Plaintiffs




                                       19
